      Case 2:16-cr-00883-SRB Document 177 Filed 07/20/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-16-00883-01-PHX-SRB
10                           Plaintiff,                DETENTION ORDER
11   v.
12   Nathaniel Allen Baptisto,
13                           Defendant.
14
15            On July 20, 2021, Defendant appeared before this Court for an initial appearance
16   regarding the Superseding Petition to Revoke Supervised Release (Doc. 173). The issue
17   of detention was submitted to the Court. The Court considered the Superseding Petition
18   and file in determining whether Defendant should be released on conditions set by the
19   Court.
20            The Court finds that Defendant, having previously been convicted and placed on
21   supervised release, and having appeared before the Court in connection with a superseding
22   petition to revoke his supervised release, has failed to establish by clear and convincing
23   evidence that he is not likely to flee or pose a danger to the safety of the community if
24   released pursuant to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure,
25   and 18 U.S.C. § 3143.
26            IT IS THEREFORE ORDERED that Defendant be detained pending further
27   proceedings.
28            Dated this 20th day of July, 2021.


                                                      Honorable Eileen S. Willett
                                                      United States Magistrate Judge
